Citation Nr: 0716404	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  02-01 964A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for porphyria cutanea 
tarda, to include as due to herbicide exposure.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from June 1968 to March 1970.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from January 2001 and November 2002 
decisions by the RO which denied service connection for 
porphyria cutanea tarda, to include as due to herbicide 
exposure, and PTSD, respectively.  The Board remanded the 
appeal for a skin disorder for additional development in 
November 2003.  

The issue of service connection for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if additional action is 
required on his part.


FINDINGS OF FACT

1.  All evidence necessary for adjudication of the claim 
decided herein has been obtained by VA.  

2.  The veteran did not manifest porphyria cutanea tarda in 
service or within one year following separation from service, 
and there is no competent medical evidence that any current 
skin disorder is related to exposure to herbicide agents.  


CONCLUSION OF LAW

The veteran's porphyria cutanea tarda is not due to disease 
or injury which was incurred in or aggravated by service and 
may not be presumed to have been incurred or aggravated 
therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1137, 5102, 
5103, 5103A, 5106, 5107, 7104 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309(e) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the claim of service connection for porphyria 
cutanea tarda, VA has met all statutory and regulatory notice 
and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 
3.326.  

In this case, a March 2004 letter fully satisfied the duty to 
notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Although the letter was not sent prior to initial 
adjudication of the veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice, 
the claim was readjudicated, and a supplemental statements of 
the case were promulgated in March and November 2005.  The 
veteran was notified of the evidence that was needed to 
substantiate his claim and that VA would assist him in 
obtaining evidence, but that it was ultimately his 
responsibility to give VA any evidence pertaining to his 
claim and to submit any evidence in his possession to VA.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  
The veteran's service medical records and all VA and private 
medical records identified by him have been obtained and 
associated with the claims file, and he was afforded a VA 
examination during the pendency of this appeal.  The Board 
finds that there is no indication in the record that any 
additional evidence relevant to the issue to be decided 
herein is available and not part of the claims file.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The VCAA notice requirements apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, 
VA did not provide the veteran with notice of the type of 
specific evidence necessary to establish an effective date 
prior to the rating decision on appeal.  However, since the 
Board has concluded that the preponderance of the evidence is 
against the claim of service connection for porphyria cutanea 
tarda, including as due to herbicide exposure, any questions 
as to the appropriate disability rating or effective date to 
be assigned are rendered moot, and no further notice is 
needed.  See Dingess/Hartman, 19 Vet. App. 473.  

In short, the veteran has been made aware of the information 
and evidence necessary to substantiate his claim and is 
familiar with the law and regulations pertaining to the 
claim.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield, 444 F.3d 1328 
(Fed. Cir. 2006).  

Laws and Regulations

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495.  For the showing 
of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

A disease associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309, will be considered to 
have been incurred in service under the circumstances 
outlined in this section even though there is no evidence of 
such disease during the period of service.  No condition 
other than ones listed in 38 C.F.R. § 3.309(a), however, will 
be considered chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1116; 38 C.F.R. § 3.307(a).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed to a herbicide agent 
during such service, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116.  

Pursuant to 38 C.F.R. § 3.309(e), chloracne or other acne 
form disease consistent with chloracne; Type II diabetes 
mellitus; Hodgkin's disease; multiple myeloma; non-Hodgkin's 
lymphoma; porphyria cutanea tarda; prostate cancer; 
respiratory cancers (cancer of the lung, bronchus, larynx or 
trachea), and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma), 
manifested to a degree of 10 percent at any time after 
service shall be service connected, if a veteran was exposed 
to a herbicide agent during active military, naval, or air 
service, and the requirements of 38 C.F.R. § 3.307(a)(6)(iii) 
are met, even though there is no record of such disease 
during service, and provided that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied.  For 
chloracne or other acneform disease consistent with 
chloracne, the disease must be manifest to a degree of 10 
percent or more within a year after the last date of 
exposure.  38 C.F.R. § 3.307(a)(6)(ii) (2006).  

Factual Background & Analysis

The veteran does not contend nor does the evidence show that 
he had a skin disorder, including porphyria cutanea tarda, in 
service.  His service medical records showed no complaints, 
treatment, abnormalities, or diagnosis referable to any skin 
problems or porphyria cutanea tarda.  On a Report of Medical 
History for separation from service in March 1970, the 
veteran specifically denied any skin diseases, tumors, 
growths, cysts, or boils, and no pertinent abnormalities were 
noted on examination at that time.  

The first objective evidence of any skin problems was noted 
on a VA outpatient note in April 2000.  At that time, the 
veteran was seen for intermittent abdominal pain and rectal 
bleeding of two years duration and was noted to have 
vitiligo, brownish discoloration of the skin and spider 
angiomata.  On a follow-up evaluation in May 2000, the 
veteran reported that he was a fisherman all of his life, 
that he drank approximately 18 to 24 beers a day, and that he 
had exposure to herbicides in Vietnam.  On examination, he 
had blisters on his hands, forearms, and lower extremities 
which he said were sensitive to sunlight and worsened with 
sun exposure.  The examiner indicated that he suspected 
porphyria, possibly secondary to alcohol abuse and obtained a 
24-hour urine specimen for porphyria.  A VA laboratory note 
in June 2000 indicated that the specimen was consistent with 
porphyria and referred the veteran to the occupational health 
clinic.  

When examined by VA in September 2004, the veteran said that 
he had a rash since he was discharged from service and that 
it had gotten worse over the years.  He then said that he 
didn't have a rash, or blisters, etc., but that he had a 
sunburn in service and that he did not seek any medical 
treatment for it.  He said that he gets a skin rash when 
exposed to sunlight without protection which starts out like 
water blisters, then turns into ulcerations that sometimes 
bleed and occasionally itch, and that they last for about two 
weeks.  The examiner noted that the veteran did not have any 
classical skin abnormalities indicative of porphyria cutanea 
tarda, but noted that a VA urinalysis was positive for 
porphyrin in 2000, and that a VA report indicated that the 
porphyria was secondary to alcohol.  The examiner indicated 
that there was no current evidence of active porphyria 
cutanea tarda and that he could not offer an opinion as to 
whether it may be related to service without resorting to 
speculation.  

In this case, there is no objective evidence of any skin 
disorder, including porphyria cutanea tarda, in service or 
until April 2000, more than 30 years after discharge from 
service.  While the veteran contends that he has had a 
chronic skin disorder since his discharge from service, he 
has provided no competent evidence to support that assertion.  
Furthermore, the veteran is not competent to offer an opinion 
as to the nature or etiology of any skin disorder he may have 
had subsequent to service.  When an opinion requires special 
experience or special knowledge, then the opinions of 
witnesses skilled in that particular science to which the 
question relates are required.  Questions of medical 
causation require such expertise.  Laypersons are not 
competent to offer medical opinions.  Epps v. Brown, 9 Vet. 
App. 341 (1996); Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  See also Franzen v. Brown, 9 Vet. App. 235 (1996).  

The Board is cognizant of the veteran's testimony at the 
Decision Review Officer (DRO) hearing in August 2005, in 
which he indicated that he was first treated for a skin 
disorder by VA in 1970.  It is evident from a reading of the 
entire transcript that the veteran misspoke, as he then went 
on to describe the treatment he received by VA in 2000 
(discussed above).  Parenthetically, the veteran also 
testified that he had his last drink of alcohol in 1970 (T 
p.4), an assertion that is clearly contradicted by the 
objective evidence of record and by the veteran's admission 
that he only became an alcoholic after service.  The Board is 
confident that the veteran was not intending to mislead the 
DRO or to claim that he was treated by VA in 1970, but that 
he merely misspoke, as is readily apparent from his testimony 
as well as the other evidence in the claims file, that he was 
not treated by VA in 1970.  

As there is no objective or competent evidence of porphyria 
cutanea tarda in service or within one year following 
separation from service, service connection on a presumptive 
basis is not warranted.  

Notwithstanding the foregoing presumption provisions, the 
United States Court of Appeals for the Federal Circuit has 
determined that the Veteran's Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994); see also Ramey v. Gober, 120 
F.3d 1239, 1247-48 (Fed. Cir. 1997); Brock v. Brown, 10 Vet. 
App. 155, 160-61 (1997), vacated on other grounds Brock v. 
Gober, 222 F.3d 988 (Fed. Cir. 2000).  

As noted above, direct service connection requires competent 
evidence showing: (1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or 
injury; and (3) a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 
110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).  

In this regard, there is no objective evidence of any 
complaints, treatment, abnormalities, or diagnoses referable 
to any skin disorder, including porphyria cutanea tarda, in 
service or until more than 30 years after service, and the 
veteran has provided no competent evidence that any current 
porphyria cutanea tarda is related to service.  As indicated 
above, the veteran is not competent to offer an opinion as to 
medical causation or etiology.  Epps v. Brown, 9 Vet. App. 
341 (1996); Espiritu, 2 Vet. App. 492 (1992).  

Inasmuch as there is no evidence of porphyria cutanea tarda 
in service or until many years thereafter, and no competent 
medical evidence relating any current porphyria cutanea tarda 
to military service, the Board finds no basis to grant 
service connection.  

ORDER

Service connection for porphyria cutanea tarda, to include as 
due to herbicide exposure, is denied.  

REMAND

Concerning the veteran's claim of service connection for 
PTSD, he testified at a DRO hearing in August 2005, that he 
had experienced a number of stressors in service that he 
believes are the cause of his current psychiatric problems, 
including what appears to be a claim based on a personal 
assault.  Although most of the stressors he reported cannot 
be verified without more detailed information, the veteran 
testified that his throat was cut by another soldier with a 
straight razor in a fight in Cam Ranh Bay and that the 
incident was reported to military police.  The veteran's 
separation examination in March 1970 showed a laceration scar 
on his neck without sequelae.  While the report indicated 
that the scar existed prior to service, his entrance 
examination did not show a scar at the time of enlistment.  

In PTSD cases where the veteran asserts personal assault as 
the in-service stressor, VA has a heightened duty to assist 
in gathering evidence corroborating the in-service stressors 
in accordance with the provisions of VA Adjudication Manual 
M21-1.  Patton v. West, 12 Vet. App. 272 (1999).  In such 
cases, M21-1 provides an extensive list of alternative 
sources competent to provide credible evidence that may 
support the conclusion that the event occurred.  See M21-1, 
part III, 5.14(c).  As there has been no development of the 
claim under M21-1, the Board finds that addition action must 
be take to ensure that the VA's duty to assist the veteran in 
the development of his claim has been complied with.  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO/AMC for the following action:  

1.  The RO/AMC should take appropriate 
steps to contact the veteran and obtain a 
detailed description of the specific 
traumatic incidents involving the 
personal assault and any other stressors 
that resulted in his claimed PTSD.  As to 
the claim of personal assault, the 
inquiry of the RO/AMC should include 
identification of possible sources listed 
in M21-1, part III, 5.14(c)(5).  The 
veteran should be as specific as possible 
as to the dates and circumstances of the 
claimed stressors and in particular the 
claimed personal assault; the unit(s) to 
which he was assigned and his specific 
duties at the time of the incidents; the 
names of any individuals involved and any 
witnesses to the claim incidents, and a 
description of his personal involvement 
in each incident.  The veteran is advised 
that this information is necessary to 
obtain supportive evidence of the 
stressful events, and that he must be as 
specific as possible to facilitate a 
search for verifying information.  

2.  If the veteran provides sufficiently 
detailed information about his stressors 
that provides a basis to attempt 
verification, this information and a copy 
of his service personnel records, should 
be forwarded to the U.S. Army and Joint 
Services Records Research Center (JSRRC), 
7798 Cissna Road, Suite 101, Springfield, 
Virginia 22150-3197 for verification of 
any identified incident(s).  

3.  The RO/AMC should request the veteran 
to identify all medical providers, VA and 
non-VA, who have treated him for PTSD 
since March 2005.  After securing the 
necessary release, the RO/AMC should 
attempt to obtain copies of all medical 
records from the identified treatment 
sources, including any VA treatment 
records not already of record, and 
associate them with the claims folder.  
If records cannot be obtained, this 
should be noted in the claims folder, and 
the veteran and his representative should 
be notified and so advised.  

4.  If the veteran provides information 
which results in verification of any 
reported stressor, he should be afforded 
a VA psychiatric examination to determine 
if he has PTSD under the criteria in DSM-
IV, based on the confirmed stressor(s) 
alone.  The claims folder must be made 
available to the examiner for review of 
pertinent documents therein in connection 
with the examination, and a notation to 
the effect that this record review took 
place should be included in the report.  
All appropriate testing should be 
undertaken in connection with the 
examination.  If PTSD is diagnosed, the 
examiner should fully explain why the 
stressor is considered sufficient under 
DSM-IV.  If the examiner is only able to 
theorize or speculate as to this matter, 
he or she should so state.  The examiner 
should describe all findings in detail 
and provide a complete rationale for all 
opinions offered.  The findings should be 
typed or otherwise recorded in a legible 
manner for review purposes.  

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.  

6.  Following completion of the 
foregoing, the RO/AMC must review the 
claims folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
the RO/AMC should determine if the 
examiner has provided a response to all 
questions posed.  If not, the report must 
be returned for corrective action.  38 
C.F.R. § 4.2 (2006).  

7.  After the requested development has 
been completed, the RO/AMC should 
readjudicate the merits of the claim 
based on all the evidence of record and 
all governing legal authority, including 
the VCAA and implementing regulations, 
and any additional information obtained 
as a result of this remand.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished a Supplemental Statement of 
the Case and given the opportunity to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The appellant need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


